DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 08/03/2022 after the allowability notice of 05/12/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added, amended or cancelled in this submission. Thus, claims 1-21 are currently pending in this application and are examined below. Claims 22-28 were previously cancelled. 

Information Disclosure Statement

2.	The Information Statement (IDS) filed on 08/03/2022 has been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97. The Applicants have submitted this RCE in order to enter this IDS into record. This IDS has been considered but does not change the reasons for allowability or the allowance of the instant Application. However, the reasons for allowability are repeated here for the sake of completeness of record.

                        Allowable Subject Matter

3.	Claims 1-21 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for interpreting natural language search queries that account for contextual relevance of words of the search query that would ordinarily not be processed.    

Most pertinent prior art:

Jenson (U.S. Patent Application Publication # 2012/0084312 A1) in para 48 and figures 2-6, teaches a subset of the search query terms corresponding to words spoken in the conversation 300 can be displayed in UI element 610. Identifying whether the search query term is a proper noun, e.g. Iguazu Falls. Identifying intrinsic value of search terms, where the value of the search term may be determined according to a number of factors e.g., how frequently the term appears in a corpus of documents, whether the term is a proper noun, whether the term is related to a geographic location, whether the term is related to another term that is displayed. Interpretation of query terms such as "go" and "do" may have relatively low intrinsic value as search query terms, because they appear very frequently in a corpus of documents to be searched e.g., documents accessible through the Internet, and therefore offer relatively little value for isolating a document relevant to a search. Because of the low value as a search term these terms therefore may not be included in the query terms that are displayed in UI element 608. In contrast, a term such as "Iguazu Falls" may have a very high relative value as a search term because it is a proper noun, identifies a geographic location, and may be used relatively infrequently in a corpus of files or documents available through the Internet, so it may be concluded that the term will be used to point to a very specific set of documents in the corpus.

Appelt (U.S. Patent Application Publication # 2003/0078766 A1) in paragraphs 9-12, teaches a natural language information querying system includes an indexing facility configured to automatically generate indices of dynamically updated text sources based on a predefined grammar and a database coupled to the indexing facility to store the indices. Implementations of the invention include a query engine coupled to the database to respond to a natural language query. In another aspect, a method for providing information in response to a natural language query, includes extracting information from an updated text corpus based on a predefined grammar; and creating a stored indexed text corpus adapted to permit natural language querying.

Alonichau (U.S. Patent Application Publication # 2008/0208566 A1) in para 7 and figure 1, teaches a method of providing morphological information to a computer implemented application is discussed. The method includes receiving an input signal indicative of a word. The method further includes selecting a piece of morphological class data from the finite state automaton-based data structure that is mapped to a location in the data structure associated with at least a portion of the word. The method further includes providing the morphological class data to an application without accessing a dictionary.

Tropin (U.S. Patent Application Publication # 2014/0280081 A1) in para 3 and figure 2, teaches a method for utilizing part-of-speech tagging of both the words included in a search query and the words included in potential search result documents to improve query alteration accuracy and search result ranking. Upon receiving a search query, part-of-speech tags are assigned to the words comprising the query to create query word-tag pairs. The query word-tag pairs are utilized to reformulate the query and are compared with document word-tag pairs included in a plurality of potential search result documents to determine a degree of similarity. In this way, a potential search result document having a particular word match with an input query but a different part-of-speech tag associated with the particular word would have a lesser degree of similarity than a potential search result document having a matching query word-tag pair and document word-tag pair. The degree of similarity is utilized to score and/or rank the relevance of the potential search result documents with respect to one another. Thus, assuming all other inputs to the search result document ranking algorithm are equal, a potential search result document having a matching query word-tag pair and document word-tag pair would receive a higher ranking than a document having a particular word match with the input query but having a different part-of-speech tag associated with the particular word.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a computer-implemented method for interpreting a natural language search query, the method comprising using processing circuitry for: receiving the natural language search query; identifying a plurality of terms in the natural language search query; associating each terms of the plurality of terms with a respective part of speech; determining a respective frequency with which each term of the plurality of terms occurs in metadata describing a plurality of content items; determining a relevance for each term of the plurality of terms based on a respective part of speech and frequency including: determining whether the frequency satisfies a condition; in response to determining that the frequency satisfies the condition, determining that the respective term is not relevant; and in response to determining that the frequency does not satisfy the condition: determining a relevance factor to the respective term and applying the relevance factor to the respective term; and interpreting the natural language search query based on of the relevance of each term.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)